DETAILED ACTION
	In application filing on 10/08/2020, claims 1-20 are pending. Claims 1-20 are considered in the current Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/046,125, filed on 10/08/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020 and 07/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “similar” in claim 5 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. No. 2020/0282646 (“Zhang et al.”).
	Regarding claim 1, Zhang et al. teaches an additive manufacturing device for additively manufacturing objects ([0001], “systems and methods for three-dimensional (3D) printing”), wherein the additive manufacturing device comprises, 
A build vat ([0061], “forming material reservoir tank 16”) having a floor ([0068], “flat transparent surface 48”) and configured to receive at least one build material ([0064], “material forming reservoir”); 
A build platform ([0061], “build platform module 18”) having a build surface ([0086], “build platform”) for holding and/or supporting at least one object being or having been additively manufactured ([0086], “After the projection process is complete, there typically exists a cured material between the bottom of the reservoir 16, and the build platform 18. At this point, the reservoir tank 16 tilts to separate the cured section from its bottom assembly.”); 
A movement mechanism ([0061], “lifting arm 24”) enabling moving the build platform into and out of the build vat ([0087], “The next step is to raise the platform 18 and the arm 24 so that the unspoiled/uncured forming material can be used to create the next cured section in a subsequent forming step. In an alternative design, the arm rises before the separation of the part from the bottom of the tank, therefore pulling the reservoir upward around the hinge.”); 
([0073], “3D printing image projection module 20”) configured to provide energy to selectively solidify at least a part of the at least one build material when contained in the build vat ([0074], “LED Light source 58 emits the proper wavelength to cure the forming material being used”); 
And a debris elimination system for removing debris from the build vat ([0012], “a mechanism for cleaning debris”), the debris elimination system comprising a debris removal system ([0012], “wiper mechanism 96”) configured to remove detected debris from the build vat ([0012], “to remove the coagulated debris layer”).
Regarding claim 2, Zhang et al. teaches the additive manufacturing device further comprises a debris detection system ([0012], “sensors”) configured to detect a presence of debris in the build vat ([0012], “the reservoir can include sensors that detect whether there is debris or contaminants in the forming material or on the surface of the reservoir.”).  
Regarding claim 9, Zhang et al. teaches the additive manufacturing device is configured to selectively solidify at least a part of the at least one build material around or at debris detected in the build vat to promote a removal of the debris ([0012], “Using the energy from the projector, the debris coagulates into a single, easily removable layer. Once coagulated, either a user can manually remove the debris layer or a wiper mechanism 96 (FIG. 15) may be used to remove the coagulated debris layer.”).  
Regarding claim 10, Zhang et al. teaches the additive manufacturing device comprises one or more light sources configured to illuminate a bottom part or an underside of the build vat from below ([0073], “a 3D printing image projection module 20, which has a light engine assembly 52 and a circuit board assembly 54.”; Fig. 3, Zhang et al. teaches a projector which includes a light source located below the material forming reservoir tank 16), and/or one or more light sources configured to 
Regarding claim 12, Zhang et al. teaches the floor of the build vat is optically transparent or translucent ([0068], “the base assembly 28 includes a flat transparent surface 48 such as glass or other appropriate material”).  
Regarding claim 13, Zhang et al. teaches the floor of the build vat is energy-transparent in relation to the energy source (Claim 24, “wherein the bottom surface of the reservoir tank is transparent to electromagnetic radiation in at least the defined range of wavelengths, and the projector is orientable to project the electromagnetic radiation into the reservoir tank via the bottom surface.”).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2020/0282646 (“Zhang et al.”) in view of US Pub. No. 2019/0232559 (“Thompson”).
Regarding claim 3, Zhang et al. does not teach a compressible or deformable material configured to compress or deform when pressed against debris located in the at least one build material in the build vat.
Thompson teaches an additive manufacturing device (Abstract, “An additive manufacturing apparatus”), wherein the debris elimination system ([0040], “cleaning apparatus 20”) comprises a compressible or deformable material configured to compress or deform when pressed against debris located in the at least one build material in the build vat ([0040], “any device or combination of devices which is effective to remove uncured resin R and other debris from the build surface 226... Nonlimiting examples of suitable cleaning devices include …absorbent or sponge-like devices”).  
Zhang et al. and Thompson are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the debris elimination system in Zhang et al. to incorporate an absorbent or sponge-like device to compress or deform when pressed against debris located in the at least one build material in the build vat as taught by Thompson, in order to effectively remove uncured resin and other debris from the build surface (Thompson, [0040]).
Regarding claim 4, Zhang et al. does not teach the compressible or deformable material configured to move through the at least one build material towards the floor of the build vat thereby pushing debris towards the floor of the build vat.
Thompson teaches a compressible or deformable material configured to move through the at least one build material towards the floor of the build vat thereby pushing debris towards the floor of the build vat (Fig. 1, [0041], “the cleaning apparatus 20 includes a scraper 44 which is a laterally-elongated structure. It is connected to an actuator 46 operable to selectively move the scraper 44 vertically to engage and disengage the build surface. The scraper 44 is configured to move laterally over the build surface 226.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the debris elimination system in Zhang et al. to incorporate an absorbent or sponge-like device to compress or deform when pressed against debris located in the at least one build material in the build vat as taught by Thompson, in order to effectively remove uncured resin and other debris from the build surface (Thompson, [0040]).
Regarding claim 5, Zhang et al. does not teach compressible or deformable material comprises a number of interspaced cavities or similar defining separate sections of compressible or deformable material, and/or has a colour having a relatively high contrast with a colour of the at least one build material.  
Thompson discloses the claimed invention “a compressible or deformable material configured to compress or deform when pressed against debris located in the at least one build material in the build vat” (Fig. 1, [0041]) except for “the compressible or deformable material comprises a number of interspaced cavities or similar defining separate sections of compressible or deformable material”.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to separate the sponge-like cleaning device into separate sections of sponges, since it have been held that .
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2020/0282646 (“Zhang et al.”) in view of US Pub. No. 2019/0232559 (“Thompson”), as applied in claim 4, further in view of US Pub. No. 2016/0311174 (“Foley et al.”).
Regarding claim 6, Zhang et al. does not teach solidifying the build material surrounding the debris so that the debris is connected to the compressible or deformable material once the compressible or deformable material has been moved towards or onto the floor of the build vat.
Foley et al. teaches an additive manufacturing device (Abstract, “a three-dimensional object printing system”) configured to solidify the build material surrounding the debris ([0051], “a device configured to dispense an agent, heat, or light, in order to solidify or liquefy debris in order to facilitate its removal, or other acceptable debris removal mechanisms”).  
Zhang et al. and Foley et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the debris elimination system in Zhang et al. to incorporate a step of solidifying the build material surrounding the debris as taught by Foley et al., in order to facilitate the removal of debris (Foley et al., [0051]).
Claims 7, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2020/0282646 (“Zhang et al.”) in view of US Pub. No. 2016/0067921 (“Willis et al.”).
Regarding claim 7, Zhang et al. teaches an additive manufacturing device comprises a debris detection system ([0070], “the drum assembly 26 may be equipped with optical, capacitive, magnetic or resistive sensors to detect if there is any contamination or cured residue remaining in or on the reservoir after a print cycle is completed”). Zhang et al. does not explicitly teach a first camera or 
Willis et al. teaches an additive manufacturing device ([0002], “three dimensional (3D) printing using photopolymers”), comprises a first camera or imaging device located below the build vat and being configured to capture images through the floor of the build vat from below ([0052], “one or more cameras can be used along with computer vision techniques to check that the print is proceeding as expected. Such cameras can be positioned under the print vat and look at the output (3D print) compared to the input (mask image).”), and/or a second camera or imaging device located above the build vat and being configured to capture images, from above, of an upper surface of the floor of the build vat and/or a surface of the at least one build material when the at least one build material is contained in the build vat.
Zhang et al. and Willis et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the debris detection system in Zhang et al. to incorporate an imaging device as taught by Willis et al., in order to check the process of printing is proceeding as expected (Willis et al., [0052]).
Regarding claim 8, Zhang et al. teaches an additive manufacturing device, wherein one or more captured images is/are processed and analysed to determine whether debris is present in the build vat or not ([0070], “the drum assembly 26 may be equipped with optical, capacitive, magnetic or resistive sensors to detect if there is any contamination or cured residue remaining in or on the reservoir after a print cycle is completed”).  
Regarding claim 17, Zhang et al. does not teach the debris detection system comprises a first camera or imaging device located below the build vat and being configured to capture images through the floor of the build vat from below, and/or a second camera or imaging device located above the build 
Willis et al. teaches a first camera or imaging device located below the build vat and being configured to capture images through the floor of the build vat from below ([0052], “one or more cameras can be used along with computer vision techniques to check that the print is proceeding as expected. Such cameras can be positioned under the print vat and look at the output (3D print) compared to the input (mask image).”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the debris detection system in Zhang et al. to incorporate an imaging device as taught by Willis et al., in order to check the process of printing is proceeding as expected (Willis et al., [0052]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2020/0282646 (“Zhang et al.”) in view of US Pub. No. 2017/0031207 (“Li”).
Regarding claim 11, Zhang et al. does not teach the at least one build material is transparent or translucent and wherein the additive manufacturing device further comprises a transparent or translucent contrast element located below the build vat and being configured to create a pattern of light and dark areas through the floor of the build vat when being illuminated by one or more light sources from below and/or above.  
Li teaches an additive manufacturing device (Abstract, “A three-dimension (3D) printing imaging system”), wherein the at least one build material is transparent or translucent (Fig. 1, Li teaches a light source transmits energy through a transparent window 115 and cures transparent polymerizable liquids 120) and wherein the additive manufacturing device further comprises a transparent or translucent contrast element ([0041], “the liquid crystal display device 2”) located below the build vat (Fig. 2, the liquid crystal display device is placed under the liquid storage tank) and being ([0041], “as for all the pixel modules of the liquid crystal display device 2, two states, i.e., dark state and bright state, are needed (in the bright state, the region displaying the product shape in the liquid crystal display device is transparent and displays white; in the dark state, the region not displaying the product shape in the liquid crystal display device is light-tight and displays black”) when being illuminated by one or more light sources from below and/or above (Fig. 2, light-emitting component 1 is located under the liquid crystal displace device and emits light to illuminate the device from below).  
Zhang et al. and Li are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the 3D printing system in Zhang et al. to incorporate a transparent build material and a liquid crystal display device as taught by Li, in order to shorten the exposure time and increase production process efficiency (Li, [0041]).
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2020/0282646 (“Zhang et al.”) in view of US Pub. No. 2016/0067921 (“Willis et al.”), further in view of US Pub. No. 2019/0077085 (“Jau et al.”).
Regarding claim 14, Zhang et al. does not teach a first camera or imaging device located below the build vat and being configured to capture images, from below, of a surface of the floor of the build vat and/or a surface of the at least one build material, wherein the floor of the build vat is deformable, and the first camera or imaging device is configured to capture one or more images of the floor of the build vat when the floor is deformed by a layer release mechanism to release at least a part of a manufactured object.
Willis et al. teaches an additive manufacturing device comprises a first camera or imaging device located below the build vat and being configured to capture images, from below, of a surface of the floor of the build vat and/or a surface of the at least one build material ([0052], “one or more cameras can be used along with computer vision techniques to check that the print is proceeding as expected. Such cameras can be positioned under the print vat and look at the output (3D print) compared to the input (mask image).”) when the at least one build material is contained in the build vat ([0026], “a vat or reservoir 110 to hold a liquid 120”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the debris detection system in Zhang et al. to incorporate an imaging device as taught by Willis et al., in order to check the process of printing is proceeding as expected (Willis et al., [0052]).
Willis et al. does not explicitly teach the floor of the build vat is deformable, and the first camera or imaging device is configured to capture one or more images of the floor of the build vat when the floor is deformed by a layer release mechanism to release at least a part of a manufactured object.
Jau et al. teaches an additive manufacturing device (Abstract, “A photocuring type 3D printer”), wherein the floor of the build vat is deformable ([0037], “Before the printing layer is peeled from the membrane 312, the membrane 312 may generate upward deformation as the forming platform 32 raises”) and the first camera or imaging device (Fig. 1, “peeling detector 34”) is configured to capture one or more images of the floor of the build vat when the floor is deformed by a layer release mechanism to release at least a part of a manufactured object ([0057], “the peeling detector 34 can be an image detector, a light sensor or an infrared sensor configured for detecting the changing states of the membrane 312.”).  
Willis et al. and Jau et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the building vat and imaging device in Willis et al. to incorporate a deformable membrane layer and a function to capture one or more images of the floor of the build vat when the floor is deformed as taught by Jau et al., in order to ensure the peeling process is successful (Jau et al., [0013]).
Regarding claim 18, Zhang et al. does not teach the additive manufacturing device comprises a first camera or imaging device located below the build vat and being configured to capture images, from below, of a surface of the floor of the build vat and/or a surface of the at least one build material.
Willis et al. teaches the additive manufacturing device comprises a first camera or imaging device located below the build vat and being configured to capture images, from below, of a surface of the floor of the build vat and/or a surface of the at least one build material ([0052], “one or more cameras can be used along with computer vision techniques to check that the print is proceeding as expected. Such cameras can be positioned under the print vat and look at the output (3D print) compared to the input (mask image).”) when the at least one build material is contained in the build vat ([0026], “a vat or reservoir 110 to hold a liquid 120”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the debris detection system in Zhang et al. to incorporate an imaging device as taught by Willis et al., in order to check the process of printing is proceeding as expected (Willis et al., [0052]).
Willis et al. does not explicitly teach the floor of the build vat is deformable, and the first camera or imaging device is configured to capture one or more images of the floor of the build vat when the floor is deformed by a layer release mechanism to release at least a part of a manufactured object.
Jau et al. teaches an additive manufacturing device (Abstract, “A photocuring type 3D printer”), wherein the floor of the build vat is deformable ([0037], “Before the printing layer is peeled from the membrane 312, the membrane 312 may generate upward deformation as the forming platform 32 raises”) and the first camera or imaging device (Fig. 1, “peeling detector 34”) is configured to capture one or more images of the floor of the build vat when the floor is deformed by a layer release mechanism to release at least a part of a manufactured object ([0057], “the peeling detector 34 can be an image detector, a light sensor or an infrared sensor configured for detecting the changing states of the membrane 312.”).  
(Jau et al., [0013]).
Claims 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2020/0282646 (“Zhang et al.”) in view of US Pub. No. 2019/0077085 (“Jau et al.”).
Regarding claim 15, Zhang et al. does not teach the floor of the build vat is deformable, and a first camera or imaging device is configured to capture one or more images of the floor of the build vat when the floor is deformed by a layer release mechanism to release at least a part of a manufactured object.
Jau et al. teaches an additive manufacturing device (Abstract, “A photocuring type 3D printer”), wherein the floor of the build vat is flexible ([0037], “Before the printing layer is peeled from the membrane 312, the membrane 312 may generate upward deformation as the forming platform 32 raises”) and the additive manufacturing device comprises a layer release mechanism configured to release, by gradual and controlled peeling, a lastly formed layer of a manufactured object from the flexible floor, and wherein a camera is configured to capture a peeling pattern comprising presence or absence of gradual changes in contrast and/or color in areas where release is being achieved, has been achieved, or has partially or fully failed to be achieved ([0013], “the peeling detector of the disclosed example continues to detect if the model is completely peeled from the membrane during the peeling procedure, and the 3D printer immediately controls the forming platform to stop raising upon detecting the model is completely peeled, thus effectively reduces the require time of the peeling procedure for the 3D printer.”).  
Zhang et al. and Jau et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary (Jau et al., [0013]).
Regarding claim 16, Zhang et al. and Jau et al. do not explicitly teach data representing the captured peeling pattern is compared to an expected or previously captured peeling pattern and analysed to determine whether a release failure has taken place or potentially has taken place.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to compare captured peeling pattern, since the Jau et al. teaches that recording printing data in a microprocessor (Fig. 6, step S10 & S26) for each printing step. Comparing the recorded printing data involves only routine skill in the art. Further, one would have been motivated to compare printing data in order to ensure the peeling process is successful (Jau et al., [0013]).
Regarding claim 19, Zhang et al. does not teach the floor of the build vat is flexible, and the additive manufacturing device comprises a layer release mechanism configured to release, by gradual and controlled peeling, a lastly formed layer of a manufactured object from the flexible floor, and wherein a camera is configured to capture a peeling pattern comprising presence or absence of gradual changes in contrast and/or color in areas where release is being achieved, has been achieved, or has partially or fully failed to be achieved.
Jau et al. teaches an additive manufacturing device wherein the floor of the build vat is flexible ([0037], “Before the printing layer is peeled from the membrane 312, the membrane 312 may generate upward deformation as the forming platform 32 raises”) and the additive manufacturing device comprises a layer release mechanism configured to release, by gradual and controlled peeling, a lastly formed layer of a manufactured object from the flexible floor, and wherein a camera is configured to capture a peeling pattern comprising presence or absence of gradual changes in contrast and/or color in areas where release is being achieved, has been achieved, or has partially or fully failed to be ([0013], “the peeling detector of the disclosed example continues to detect if the model is completely peeled from the membrane during the peeling procedure, and the 3D printer immediately controls the forming platform to stop raising upon detecting the model is completely peeled, thus effectively reduces the require time of the peeling procedure for the 3D printer.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the 3D printing device in Zhang et al. to incorporate a deformable membrane layer and an imaging device function to capture peeling pattern as taught by Jau et al., in order to ensure the peeling process is successful (Jau et al., [0013]).
Regarding claim 20, Zhang et al. does not teach does not teach the floor of the build vat is flexible, and the additive manufacturing device comprises a layer release mechanism configured to release, by gradual and controlled peeling, a lastly formed layer of a manufactured object from the flexible floor, and wherein a camera is configured to capture a peeling pattern comprising presence or absence of gradual changes in contrast and/or color in areas where release is being achieved, has been achieved, or has partially or fully failed to be achieved.
Jau et al. teaches an additive manufacturing device wherein the floor of the build vat is flexible ([0037], “Before the printing layer is peeled from the membrane 312, the membrane 312 may generate upward deformation as the forming platform 32 raises”) and the additive manufacturing device comprises a layer release mechanism configured to release, by gradual and controlled peeling, a lastly formed layer of a manufactured object from the flexible floor, and wherein a camera is configured to capture a peeling pattern comprising presence or absence of gradual changes in contrast and/or color in areas where release is being achieved, has been achieved, or has partially or fully failed to be achieved ([0013], “the peeling detector of the disclosed example continues to detect if the model is completely peeled from the membrane during the peeling procedure, and the 3D printer immediately controls the forming platform to stop raising upon detecting the model is completely peeled, thus effectively reduces the require time of the peeling procedure for the 3D printer.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the 3D printing device in Zhang et al. to incorporate a deformable membrane layer and an imaging device function to capture peeling pattern as taught by Jau et al., in order to ensure the peeling process is successful (Jau et al., [0013]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744